El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante recurso de revisión acuden ante nos el Dr. José García Vicario y el Dr. Raúl González Nápoles para solicitar que revoquemos la sentencia dictada por el Tribu*971nal Superior, Sala de Ponce, que resolvió que ambos médi-cos habían cometido impericia médica al practicar una epi-siotomía en la línea media con el propósito de ampliar el área para el alumbramiento de la demandante Hilda A. Ramos Robles, causándole una laceración de tercer grado en el área perineal lo que trajo como consecuencia que la demandante sufriera de incontinencia fecal.
I
El 6 de octubre de 1986 la señora Ramos Robles, su esposo Sixto Escóbales Aponte por sí, y en representación de la sociedad legal de gananciales constituida por ambos, presentaron una demanda por impericia médica contra los doctores García Vicario y González Nápoles. Además, de-mandaron a la Administración del Fondo de Compensación al Paciente.(1) En la demanda alegaron que “a los fines de facilitar el parto a [la demandante], los médicos demanda-dos le practicaron una operación denominada episiotomía, cuya finalidad es ampliar el área para el alumbramiento de la criatura”. Añadieron que “la mencionada operación practicada a la demandante se hizo de una manera anor-mal y descuidada, de manera negligente e inexperta, oca-sionando que se le lesionaran a la demandante músculos y órganos de su sistema excretorio [y que] como resultado de ello la demandante ha padecido desde aquella fecha un problema de incontinencia o falta de control sobre su sis-tema excretorio”. Demanda, pág. 2.
Los hechos que dieron lugar a la presentación de la de-manda, son los siguientes.
El 22 de junio de 1985 Ramos Robles acudió a la oficina de los demandados porque se encontraba en estado de *972embarazo. Durante el período de embarazo, la mayoría de las ocasiones en que visitó la oficina fue atendida por el doctor García Vicario, aunque también fue atendida por el doctor González Nápoles. El 3 de febrero de 1986 Ramos Robles fue ingresada en el Hospital San Lucas de Ponce a cargo del doctor González Nápoles porque presentaba con-tracciones desde tempranas horas de la mañana. Momen-tos antes del alumbramiento, el doctor González Nápoles entendió que era necesario hacer una episiotomía en la lí-nea media del área perineal de Ramos Robles.(2) Al nacer el niño, el doctor González Nápoles se percató que la paciente había sufrido una laceración de tercer grado en dicha área. Procedió a suturar la herida. Ramos Robles permaneció en el hospital hasta el 5 de febrero de 1986 cuando fue dada de alta por el doctor García Vicario.
El 13 de febrero de 1986 Ramos Robles regresó a la ofi-cina de los demandados y fue atendida por el doctor García Vicario, quien le indicó que por la condición que presentaba era necesario referirla a unos cirujanos proctólogos. La pa-ciente fue referida al doctor Sánchez Gaetán. Este le reco-mendó operarla, ya que tenía que corregir el esfínter anal, músculo encargado de controlar la salida de heces fecales. Ramos Robles presentaba una fuerte infección en esa área, por lo que tuvieron que esperar un tiempo para operarla de una esfinteroplastía (operación para reparar el esfínter). Mientras tanto, la paciente continuó padeciendo de incon-tinencia fecal y gases. El 26 de abril de 1986 fue operada. El 2 de junio fue su última visita con el doctor Sánchez Gaetán por, según ésta, haber tenido discrepancias con él. El 3 de enero de 1987 fue atendida por el Dr. Filiberto Colón, quien la refirió al Dr. Ignacio Echenique, cirujano de colon y recto. Ramos Robles tuvo que ser operada el 13 de marzo de 1987 (para la reconstrucción del esfínter) por di*973cho médico. Ya para esta fecha Ramos Robles había presen-tado su demanda.
En su contestación a la demanda, los médicos coincidie-ron en que el tratamiento brindado a la demandada fue el adecuado dentro de la mejor práctica de la medicina para la obstetricia y ginecología. Además argumentaron que los daños alegados por la demandante son complicaciones in-herentes a la condición en que se encontraba la paciente al momento del alumbramiento. Luego de varios incidentes procesales, se celebró la vista en su fondo y el tribunal de instancia dictó sentencia declarando con lugar la demanda y concluyó que todos los daños causados a la demandante fueron ocasionados por la impericia médica de los demandados.(3) En sus determinaciones de hecho señaló que “[c]onforme la mejor práctica de la medicina la episio-tomía medial no era la más recomendable en este caso y fue la que ocasionó la laceración de tercer grado y los daños posteriores sufridos por la demandante”. Relación del Caso, Determinaciones de Hechos, Conclusiones de Dere-cho y Sentencia, pág. 5. En síntesis, en su sentencia el tribunal señaló otros actos negligentes que utilizó para la determinación de responsabilidad torticera: (1) que se es-peró a última hora para realizar la episiotomía; (2) que debido a la posición del bebé hacia abajo (vertex) y un área perineal corta debió practicarse la episiotomía medio lateral, en vez de la episiotomía en la línea media, toda vez que en la medio lateral no hay ningún riesgo de lacerar el es-fínter anal; (3) que el doctor González Nápoles omitió hacer anotaciones en el expediente médico del hospital sobre la laceración sufrida y las partes que sufrieron daño; (4) que debió haberse recetado un antibiótico para evitar infeccio-nes; (5) que la reparación de la laceración de tercer grado fue negligente; (6) que la demandante no fue orientada *974adecuadamente de las consecuencias de la laceración y el cuidado postnatal y fue dada de alta por el doctor García Vicario con tan solo una crema llamada dermoplast.
Por último concluyó que, a consecuencia de estos actos negligentes, Ramos Robles ha padecido desde aquel enton-ces de una condición de incontinencia fecal por lo que ha tenido que ser operada en dos (2) ocasiones. Su vida matrimonial y social se ha afectado grandemente por esta situación. Al estimar los daños sufridos, condenó a ambos médicos al pago de una compensación total de seiscientos mil dólares ($600,000) por angustias y sufrimientos men-tales, mil seiscientos ocho dólares ($1,608) por ingresos de-jados de percibir, más quince mil dólares ($15,000) de ho-norarios de abogado.
Ambos médicos no están de acuerdo y acuden ante este Foro para que revisemos. Señalan cuatro (4) errores que entienden el tribunal de instancia cometió al adjudicar esta controversia:
[1.] Incurrió en error manifiesto el Tribunal de Primera Instancia al aquilatar la prueba en forma arbitraria, lo que no representa el balance más racional, justiciero y jurídico de la totalidad de la prueba presentada.
[2.] Incurrió en error manifiesto el Tribunal de Primera Instancia en las sumas que concedió por vía de compensación.
[3.] Incurrió en error manifiesto el Tribunal de Primera Instancia al no admitir los originales de los récords médicos de la demandante en la oficina del Dr. García Vicario.
[4.] Incurrió en error el Tribunal de Primera Instancia al no permitirnos presentar prueba a tenor con la Regla 49.2 de las de Procedimiento Civil vigente, que tiene que ver con la credibilidad del Dr. Juan José Hernández Cibes. Petición de revisión, pág. 5.
El 8 de febrero de 1990 expedimos el auto de revisión y ordenamos que se elevaran los autos, la transcripción de evidencia y la prueba documental. Las partes han comparecido. No habiendo trámite ulterior, procede resolver la controversia planteada.
*975r — i HH
 Al delinear los contornos de la responsabilidad de un médico en el desempeño de sus funciones profesionales, hemos establecido la norma de cuidado médico exigible al amparo del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141. Se espera que el médico ofrezca aquella atención médica que a la luz de los modernos medios de comunicación y enseñanza, y conforme al estado de conoci-miento de la ciencia y la práctica prevaleciente de la medi-cina, satisfacen las exigencias generalmente reconocidas por la profesión. Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Medina Santiago v. Vélez, 120 D.P.R. 380 (1980); Ríos Ruiz v. Mark, 119 D.P.R. 816, 820 (1987); López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); Negrón v. Municipio de San Juan, 107 D.P.R. 375 (1978); Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973).
Dentro del ámbito de sus funciones se le reconoce al médico una latitud amplia en su discreción al momento de formular su juicio profesional en cuanto al diagnóstico y tratamiento médico. Hemos rechazado imponer responsabilidad cuando el médico ha utilizado su buen juicio profesional y el mismo es cónsono con lo razonablemente aceptado por muchos sectores de la profesión médica. Reyes v. Phoenix Assurance Co., 100 D.P.R. 871, 876 (1972); Pérez v. E.L.A., 95 D.P.R. 745 (1965); Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188, 194 (1974); Lozada v. E.L.A., 116 D.P.R. 202 (1985). Un error de juicio honesto y razonable fundamentado en un desacuerdo latente entre las autoridades médicas sobre el diagnóstico o tratamiento recomendable no constituye un acto negligente que sujete a responsabilidad torticera. Ríos Ruiz v. Mark, supra, pág. 821.
Al evaluar la actuación de un médico no podemos olvidar que a éste lo acompaña una presunción al efecto de que ha ejercido un grado razonable de cuidado y el trata-*976miento fue adecuado. El hecho de que un paciente haya sufrido un daño o que el tratamiento no haya tenido éxito no crea ninguna presunción de negligencia por parte del médico. La parte demandante no podrá descansar para re-batir esta presunción en una mera posibilidad de que el daño se debió al incumplimiento de parte del médico de su obligación profesional. Ello requiere que la relación de cau-salidad no se establezca a base de una mera especulación o conjetura. Rodríguez Crespo v. Hernández, supra, pág. 650; Sáez v. Municipio de Ponce, 84 D.P.R. 535 (1962); Ramos Orengo v. La Capital, 88 D.P.R. 315 (1963). Una vez desfi-lada la prueba, si la evidencia señala la existencia de múl-tiples causas no puede imponérsele responsabilidad al mé-dico a menos que del conjunto de la evidencia surja que con mayor probabilidad la actuación negligente fue la causa del daño. Reyes v. Phoenix Assurance Co., supra, pág. 876; Rivera v. E.L.A., 99 D.P.R. 890 (1971); Sáez v. Municipio de Ponce, supra.
Por último, cuando se trata de evaluar las determinaciones sobre impericia médica que están fundamentadas en la prueba pericial y documental ofrecida, este Tribunal está en igual posición para evaluarlas y hacer sus propias conclusiones. Ríos Ruiz v. Mark, supra, pág. 820; Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983); Velázquez v. Ponce Asphalt, 113 D.P.R. 39 (1982).
Partiendo de las normas jurisprudenciales anteriores, examinemos la conducta de los médicos García Vicario y González Nápoles y veamos si el primer error se cometió.
HH HH HH
De la transcripción de evidencia se desprende que el 3 de febrero de 1986 la demandante fue hospitalizada en el Hospital San Lucas de Ponce. A eso de las 6:15 a.m. se no-tificó la admisión y condición de la paciente al doctor Gon-zález Nápoles, quien ese día estaba a cargo de los pacientes *977de la oficina que compartía con el doctor García Vicario. Este impartió algunas instrucciones. A las 7:10 a.m. se le conectó a la demandante un monitor fetal externo. Surge de las notas de la enfermera que la demandante se encon-traba bastante intranquila. El doctor González Nápoles vi-sitó a la paciente a las 7:55 a.m. y le hizo un examen vaginal. Posteriormente, la demandante fue trasladada a la sala de parto y fue examinada por el doctor González Nápoles a las 8:10 a.m. Surge del expediente médico que el demandado aplicó anestesia local y practicó una episioto-mía por la línea media.
En el caso de autos se le imputó negligencia a los médi-cos demandados por practicár una episiotomía en la línea media. Según la prueba documental ofrecida y el testimo-nio pericial, una episiotomía es un procedimiento quirúr-gico que se hace mediante una incisión en el área perineal, esto es, en el espacio que existe entre el ano y el órgano sexual femenino con el propósito de ampliar el área para así acelerar el parto vaginal y proteger el perineo. Buxton and Muram, Clinical Obstetrics, Vol. 2, Cap. 69, pág. 1 {Exhibit Núm. 1(d) de la parte demandada).
La razón para utilizar la episiotomía en la obstetricia ha sido que este procedimiento (1) protege los tejidos blandos de la madre de la sobredistensión y de la avulsión, y de esta manera se evita que ocurra una relajación pélvica sin-tomática en el futuro; (2) protege la cabeza del feto de pre-siones excesivas o prolongadas ocasionadas por el tejido de la madre, y (3) provee una incisión quirúrgica controlada en lugar de la herida traumática potencialmente irregular y anatómicamente menos precisa que suele ser más difícil de reparar. Buxton and Muram, op. cit., pág. 1 (.Exhibit Núm. 1(d) de la parte demandada). Existen tres (3) tipos de episiotomía: en la línea media, la mediolateral y la lateral.
La episiotomía en la línea media se efectúa a lo largo del rafe del perineo desde el principio hacia abajo, pero sin *978incluir el músculo esfínter del ano. Este tipo de incisión es la más sencilla y anatómicamente atraviesa la adherencia fibrosa de los músculos y no las fibras del músculo. Véase Buxton and Muram, op. cit., pág. 2 (.Exhibit Núm. 1(d) de la parte demandada).
Por otro lado, la mediolateral es una incisión que co-mienza desde la comisura del área perineal hacia abajo, pero a diferencia de la episiotomía en la línea media ésta no sigue en línea recta sino que se aleja hacia uno de los lados.
Al comparar ambas episiotomías, las autoridades médi-cas coinciden en que la episiotomía en la línea media es más fácil de reparar, cicatriza bien, es menos dolorosa, en raras ocasiones ocurre dispareunia, los resultados anató-micos finales son casi siempre excelentes y la extensión a través del esfínter anal hacia el recto es más común. Por el contrario, la episiotomía mediolateral es más difícil de re-parar, más difícil de sanar, un dolor por varios días en un tercio de los casos, la dispareunia suele ser frecuente, los resultados anatómicos suelen ser más o menos imperfectos en un diez por ciento (10%) de los casos y la extensión a través del esfínter es menos común, pero puede ocurrir. Véase Conduct of Normal Labor and Delivery, Cap. 17, pág. 429. (.Exhibit Núm. 1(a) de la parte demandada); Bux-ton and Muram, op. cit., pág. 2 (.Exhibit Núm. 1(d) de la parte demandada).
La episiotomía en la línea media está contra indicada cuando el área perineal sea muy pequeña y cuando el ta-maño del bebé sea grande, debido a que existe el riesgo de lacerar el esfínter. La episiotomía mediolateral se utiliza cuando se necesita más espacio y cuando el perineo es corto. El problema con ésta es que invade los músculos y los planos faciales alterando estos tejidos en mayor grado que la episiotomía en la línea media. También se corre el riesgo de lacerar el esfínter. Véase Buxton and Muram, op. cit., págs. 2-3.
*979Según el testimonio del demandado y el examen manual practicado por éste momentos antes de realizar la episioto-mía, en ese momento la paciente presentaba un cuerpo pe-rinéal de un ancho normal, el bebé venía en una posición vertex y era un bebé de tamaño normal. Véase Transcrip-ción de evidencia, pág. 260. Del expediente médico del hospital surge que transcurrieron quince (15) minutos desde que se practicó la episiotomía medial hasta el alumbramiento. El demandado también declaró que al mo-mento del parto la demandante no siguió sus instrucciones y pujó descontrolada e irregularmente lo que produjo la laceración al esfínter. Este testimonio no le mereció credi-bilidad al tribunal de instancia que, por el contrario, des-cansó en la opinión del perito de la parte demandante.
El perito de la parte demandante indicó que la deman-dante tenía un área perineal pequeña y estrecha por lo que era contraindicado practicar una episiotomía en la línea media. Además, señaló que la posición que presentaba el bebé al momento del alumbramiento era una posterior de-recha lo que creaba mucha tirantez a los músculos de esa área perineal por lo que “se prefiere hacer una episiotomía medio lateral, para evitar laceraciones o roturas o cortad[u]ras accidentales de la vagina o del esfínter del ano como ocurrió en [e]ste caso”. T.E., pág. 165. Sin embargo, a preguntas del abogado de la parte demandada, este perito tuvo que aceptar que al momento de examinar el cuerpo perineal de la paciente y determinar que era pequeño, ya para ese entonces la demandante había sufrido dos (2) ope-raciones en dicha área. Definitivamente el área perineal no era la misma que existía al momento del alumbramiento.
Por otro lado, el tribunal de instancia concluyó que el expediente que se levantó en la sala de obstetricia contenía serias omisiones sobre la laceración de tercer grado que había sufrido la demandante, ya que esto representaba una complicación quirúrgica. Las laceraciones de tercer grado se definen como aquellas que se extienden a través *980de la piel, de la membrana mucosa y de la masa perineal hasta el esfínter anal. No es infrecuente que estas lacera-ciones de tercer grado se extiendan también cierta distan-cia hacia adentro hasta la pared anterior del recto. Véase Conduct of Normal Labor and Delivery, Cap. 17, pág. 429 (Exhibit Núm. 1(a) de la parte demandada). Señala el tribunal de instancia que “[c]omo tal debe anotarse y docu-mentarse en el r[é]cord de la paciente, describiendo las es-tructuras afectadas, el grado de afectación, si el esfínter anal y la mucosa rectal se afectaron y hasta qué grado. En el r[é]cord [sic] de la co-demandante nada aparece”. (Enfa-sis suplido.) Relación del Caso, Determinaciones de He-chos, Conclusiones de Derecho y Sentencia, págs. 15-16.
Es norma imperante en nuestra jurisdicción que los expedientes médicos tienen que llenarse de forma adecuada, de suerte que a la hora de examinar las actuaciones médicas podamos conocer mejor la situación del paciente a través de todo el tratamiento. Claro, las omisiones no necesariamente constituyen negligencia per se. Sin embargo, dicha omisión puede ser un factor a considerarse en la credibilidad del médico en cuanto al tratamiento brindado por éste. Rodríguez Crespo v. Hernández, supra, pág. 661; Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).
Nos parece sorprendente y arbitraria la manera en que el tribunal de instancia llega a esta conclusión de derecho. De una simple lectura del expediente médico, notamos que en la página titulada Obstetrical record aparece escrito por el médico demandado lo siguiente: Third — Degree Laceration Repaired Adequately. En otra página de dicho expe-diente médico titulada Physician’s Progress Notes, con fe-cha de 3 de febrero de 1986, el médico anotó lo siguiente:
Post Partum Progress. — Under sterile and controlled condition with the patient in the lithotomy and satisfactory local anesthesia with a median episiotomy was delivered vaginally a single living a term baby male in VX ROP Apgn 8-9 wt 7.10 pr lenght 21. Patient had a third-degree laceration that was sutu*981red adequately, the laceration of the anal sphinter was sutured with 3 interrupted stitches of chromic catgut 0, the vaginal mucosa with a continuos suture of chromic catgut 00, the fascia and wound of the perineon with 4 interrupted stitches of chromic 00 and the superficial fascia and area with a conti-nous suture of chromic 00, subcuticular.
No nos cabe duda que el demandado cumplió con su res-ponsabilidad de anotar en el expediente médico la complica-ción quirúrgica habida en el área perineal déla demandante. Surge claramente que González Nápoles identificó la lacera-ción y procedió a reparar adecuadamente.(4) No existen omi-siones serias en el expediente médico que revelen que el de-mandado incumplió con el deber de anotar información médica sobre el tratamiento y diagnóstico ofrecido.
Ahora bien, una vez finalizada la reparación de la lace-ración, Ramos Robles quedó recluida en el hospital por los próximos dos (2) días. Surge del expediente médico del hospital estipulado por las partes, como del propio testimonio de la demandante, que durante su estadía en el hospital nunca informó ni se quejó al doctor García Vicario ni a las enfermeras que sufría de incontinencia fecal. T.E., pág. 57. Sólo se lo dijo a su esposo, quien tampoco se lo informó al médico. En cuanto a las evacuaciones, surge del mismo expediente que el 5 de febrero la paciente evacuó por pri-mera vez desde la reparación del área perineal. Sin embargo, no existe anotación que Ramos Robles informara que esta evacuación fue por incontinencia fecal.
Fue precisamente el 5 de febrero que la paciente fue dada de alta por el doctor García Vicario. El tribunal de instancia concluyó que fue dada de alta “sin recomendacio-nes específicas, aparte de ordenarle una crema ‘dermo-plast’ ”. Relación del Caso, Determinaciones de Hechos, Conclusiones de Derecho y Sentencia, pág. 7. El propio tes-*982timonio de Ramos Robles no es compatible con dicha determinación. La demandante dijo que además de pres-cribirle dicha crema, él doctor García Vicario le indicó que se pusiera una lámpara de cinco a diez minutos cada día en el área afectada. T.E., pág. 14. El uso de esta lámpara está reconocido por las autoridades médicas para el cuidado de la episiotomía, específicamente para mantener el área seca. Véase Buxton and Muram, op. cit., pág. 9; Williams on Obstetrics Gynecology, 16ta ed., pág. 432 (Exhibit Núms. 1(a) y (d) de la parte demandada). Por otra parte, a preguntas del abogado de la parte demandada sobre si le habían dado instrucciones sobre el aseo que debía darse después del parto, Ramos Robles contestó que sí, que le habían dado esas instrucciones. T.E., págs. 69 y 70.
También le mereció credibilidad al tribunal de instancia el testimonio pericial de la parte demandante respecto al uso de antibióticos como medida para prevenir complica-ciones luego de realizar la episiotomía. Este perito indicó que debieron recetarle antibióticos a la demandante para evitar infecciones en el área perineal reparada.
Al examinar la transcripción de evidencia y la prueba documental, nos percatamos de que esta conclusión peri-cial no está sustentada por las autoridades médicas en el campo de la obstetricia y la ginecología. No obstante, cuando este perito fue confrontado por la parte demandada sobre el por qué era necesario el uso de antibióticos, él se limitó a decir que los tratadistas sólo son utilizados por hospitales para establecer un método de tratamiento. Más adelante le dijo al abogado de la parte demandada que “[l]os tratadistas que usted me ha enseñado hasta ahora deberían volver a leer sus tratados, para que hagan las cosas bien”. Véase T.E., págs. 225 y 231.
Somos del criterio que ante esta situación no se le puede imputar negligencia a la parte demandada, toda vez que se trata de una duda fundamentada y razonable sobre el uso de antibióticos como medida profiláctica luego de practicar *983una episiotomía. Oliveros v. Abréu, supra, pág. 228; Rodríguez Crespo v. Hernández, supra, pág. 649. Véase Williams on Obstetrics and Gynecology, op. cit. (.Exhibit Num. 1(a) de la parte demandada).
El tribunal de instancia determinó que fue a los dos (2) días después de haber sido dada de alta que Ramos Robles acudió a la oficina de los médicos y, luego de ser atendida por el doctor García Vicario, éste le indicó que ya no podía hacer nada y que la referiría a un grupo de proctólogos en la ciudad de Ponce. No le mereció credibilidad al tribunal la versión del doctor García Vicario a los efectos de haberse comunicado personalmente con el proctólogo Sánchez Gae-tán para explicarle la condición de la paciente. Por el con-trario, el tribunal concluyó que García Vicario le dio un simple referido por escrito(5) y le mereció credibilidad la versión de la demandante quien, según el tribunal, había negado que esta conversación telefónica se había llevado a cabo. Sentencia, pág. 8.
Al examinar la transcripción de evidencia nos percata-mos que esta determinación es errónea. La propia deman-dante admitió que frente a ella el doctor García Vicario había llamado al doctor Sánchez Gaetán por teléfono para indicarle que iba a referirle una paciente. T.E., pág. 67. La demandante dijo que ese mismo día fue a ver al doctor Sánchez Gaetán.
Además, cometió error el tribunal de instancia al con-cluir que fue a los dos (2) días de haber regresado del hospital que Ramos Robles fue a ver al doctor García Vicario y al doctor González Nápoles. Del propio referido que le dio *984el doctor García Vicario y que fue estipulado por las partes, surge que fue el 13 de febrero de 1986 que la demandante visitó a este médico, esto es, ocho (8) días luego de haber sido dado de alta. Esto queda comprobado por el expe-diente médico de la paciente hecho por el doctor Sánchez Gaetán en el que se verifica la fecha de la primera visita. Este expediente médico también fue estipulado por las partes. Exhibit Núm. 2. Del mismo expediente surge que la paciente sufría en ese momento de una seria infección, por lo que no podía ser intervenida quirúrgicamente hasta que esta condición mej orara. (6)
Después de una evaluación cuidadosa de la prueba do-cumental y la prueba pericial presentada, concluimos que el tribunal de instancia cometió graves errores en la apre-ciación de la prueba y sus conclusiones de derecho.(7) En un análisis sereno de la prueba, forzoso es concluir que la parte demandante no presentó evidencia que demostrara que el tratamiento y el cuidado médico que le ofrecieron los demandados, unidos a los alegados actos negligentes, fue-ron los factores que con mayor probabilidad causaron el daño. Pérez Cruz v. Hospital de la Concepción, supra; Ríos v. Mark, supra.
Al momento del alumbramiento no existía ninguna con-traindicación que impidiera al doctor García Vicario utili-zar su juicio profesional para escoger como mejor trata-miento para Ramos Robles la episiotomía en la línea media. En cuanto al tratamiento médico ofrecido, el tribunal de instancia concluyó que “conforme a la mejor práctica *985de la medicina el episiotomía [en la línea media] no era la más recomendable en este caso y fue la que ocasionó la laceración de tercer grado y los daños posteriores”. Rela-ción del Caso, Determinaciones de Hechos, Conclusiones de Derecho y Sentencia, pág. 5. Añade que “[l]a más reco-mendable era la medio lateral por la posición en que venía el bebé y el área perineal estrecha de la demandante. Con la episiotomía medio-lateral no hay el riesgo de interferir con el esfínter del ano”. (Énfasis suplido.) Relación del Caso, Determinaciones de Hechos, Conclusiones de Dere-cho y Sentencia, pág. 4.
El demandado, al decidir cuál episiotomía era la más recomendable, utilizó su juicio profesional y experiencia al escoger la episiotomía en la línea media. No estamos de acuerdo con el tribunal de instancia que categóricamente aseveró que debió practicarle la espisiotomía mediolateral, ya que con ésta no existía el riesgo de interferir con el esfínter. Tanto la prueba pericial de ambas partes como la documental no sustentan dicha afirmación.
No se puede concluir, a la luz de la prueba presentada, que al utilizar la episiotomía mediolateral no se hubiera lacerado accidentalmente el esfínter como sucedió en este caso cuando se practicó la episiotomía en la línea media. Aun cuando el riesgo es menor, en la episiotomía mediola-teral se puede lacerar también el esfínter. La prueba de-mostró que el bebé era de tamaño normal y que pesó siete (7) libras y diez (10) onzas. Este era un bebé más pequeño que el primero que la demandante tuvo y que había pesado siete (7) libras y catorce (14) onzas. En su primer parto también se le practicó una episiotomía en la línea media.
Por los fundamentos que anteceden, concluimos que el tratamiento médico ofrecido por el demandado no está re-ñido con los estándares del cuidado médico que a la luz de los modernos medios de comunicación y enseñanza, y con-forme al estado de conocimiento de la ciencia y la práctica prevaleciente en la ginecología y la obstetricia, satisfacen *986las exigencias reconocidas en la profesión médica. Dada la conclusión a que llegamos, es innecesario discutir los de-más errores alegados.

Se revoca la sentencia recurrida.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente.

(1) Mediante Sentencia parcial de 18 de noviembre de 1986, el tribunal de ins-tancia desestimó la demanda contra la Administración del Pondo de Compensación al Paciente porque, al momento de los hechos, no existía cubierta ni póliza a favor ni en beneficio de los doctores García Vicario y González Nápoles por éstos no haber hecho aportación alguna a la administración.


(2) El área perineal se define como el espacio que media entre el ano y los órganos sexuales.


(3) La parte demandante ofreció el testimonio pericial del Dr. Juan J. Hernán-dez Cibes, mientras que los demandados presentaron al Dr. Raúl Mari Rodríguez y otra prueba documental. Ambas partes estipularon varios expedientes médicos.


(4) La parte demandante no pudo demostrar que la reparación efectuada no fue la correcta. El perito de la parte demandada señaló que la técnica y los materiales utilizados fueron los correctos. T.E., pág. 347.


(5) El referido hecho en una hoja del recetario de los demandados fue incluido como parte de la prueba estipulada. Exhibit 2. El mismo dispone como sigue:
“Nombre. — Hilda Ramos. Edad_Dirección_Fecha 2.13.86
To Dr. Armstrong
To Dr. Castillo
Dr. Serriol or Gaetán
26 y/o year/o Female patient who had recent delivery on 2/3/86, present fecal incontinence. Please evaluate.
Thanks, Dr. García Vicario.” (Fdo.)


(6) El perito de la parte demandada explicó que una infección en dicha área podría causar que se aflojen o se rompan las suturas y el tejido se ponga edematoso. T.E., pág. 353.


(7) Es evidente que el tribunal de instancia acogió un proyecto de determinacio-nes de hecho y de Derecho. En reiteradas ocasiones hemos dicho que los jueces deben tener mucho cuidado al aceptar y firmar estos proyectos de sentencia. Entendemos la carga de trabajo y la utilidad que estos proyectos de sentencia representan, pero no podemos olvidar que la función del juez al hacer un fino balance en la búsqueda de la verdad es insustituible. Malavé v. Hospital de la Concepción, 100 D.P.R. 55, 56 (1971); Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 508 (1982); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 42 (1986).